Citation Nr: 1137088	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-39 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from March to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for PTSD and a back disability.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing conducted at the RO in Wichita, Kansas in July 2011.  A copy of the hearing transcript is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be explained herein, the matter on appeal in this case includes consideration of service connection for PTSD, and for psychiatric disorders other than PTSD.  Accordingly, the Board has characterized the claim more broadly as reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a psychiatric disorder, to include PTSD; and for a back disability.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In this case, the Board determines that further development is necessary before the merits of the claims may be addressed.

The Veteran's claims for a psychiatric disorder to include PTSD, as well as for a back disability, are both based on personal assault, which the Veteran asserts occurred during service in August 1972.  Specifically, he has maintained that two sergeants came into the barracks and beat him badly, breaking a cue stick over his back.  He indicated that after this incident, he was hospitalized in Fort Dix, New Jersey due to back problems and two days later, he was given an honorable discharge for medical reasons.  

The evidence on file includes an enlistment examination report of April 1971, which reflects that clinical evaluation of the spine was normal, as was a psychiatric evaluation.  A notation of a pre-service hospitalization occurring from November to December 1969 for adjustment reaction to adolescence, not considered disabling, was made.  It appears that in 1971, the Veteran was initially determined to be unqualified for service due to low weight.  However, it appears his enlistment examination report was reassessed in March 1972, at which time the Veteran's weight was higher, it was certified that physical inspection revealed no defects, and he was enlisted.  An abstract health record reveals that the Veteran was treated at a troop medical clinic in June 1972 (no reason provided).  The Veteran's DD 214 reflects that he was honorably discharged in August 1972 under the authority of AR 635-200 para 5-9, due to failure to meet medical fitness standards.  

It appears that thereafter, the Veteran underwent an enlistment examination for United States Army Reserve purposes in April 1974.  At that time, clinical evaluation of the spine was normal, as was a psychiatric evaluation.  That examination report indicated that the Veteran had apparently previously been released from service due to misinduction.

The file contains records from a private hospital in New York reflecting that the Veteran had been hospitalized in March 1980, at which time diagnoses of paranoid type schizophrenia and personality disorder were made.  More recent VA records of January 2009 indicate that the Veteran reported being assaulted by two sergeants in the barracks during service, who reportedly broke two cue sticks over his back and attempted to rape him.  The record indicated that the Veteran reported that his back was injured in this incident and that he was never able to hold a job due to this injury.  Diagnostic impressions of chronic PTSD and recurrent major depression were made.  

With respect to the claimed back disorder, VA records dated in February 2004 document a 11/2 year history of back pain following a fall.  The records reference the results of MRI studies of December 2003 which revealed L4-5 disc bulge, with possible L4 nerve root compression.  

As an initial matter, the Board observes that some of the Veteran's service treatment records (STRs) do not appear to be part of the file at this time, although it appears that they were previously of record.  Significantly, a February 1974 rating action makes reference to specific STRs dated in April and July 1972, to include a July 1972 medical board evaluation reflecting that a congenital bilateral foot/ankle problem was diagnosed, which was determined to have existed prior to service and due to which the Veteran was discharged from service, based on a finding that he was unfit for induction.  For reasons which are unclear, those STRs are no longer part of the file.  The Board notes that the Veteran's service personnel records (SPRs) are on file, despite the fact that the file contains October 2009 correspondence to the Veteran informing him that his SPRs could not be obtained.  

VA's duty to assist the Veteran in substantiating his claims also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  A medical examination and/or medical opinion is necessary when there is: (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The third requirement establishes a low threshold.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.  The Board further points out that the United States Court of Appeals for Veterans Claims (Court) had held that in cases where a veteran's STRs are unavailable or incomplete through no fault of the veteran, there is a "heightened duty" to assist a veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The evidence in this case includes the Veteran's lay history of sustaining an assault in service which he maintains is the root of both his claimed psychiatric and back disorders.  As the evidence on file at least arguably indicates that the currently claimed conditions may be associated with military service, VA examinations and medical opinions addressing the service connection claims for a psychiatric disorder and a back disability are warranted in this case pursuant to the duty to assist. 

In addition, in hearing testimony provided in July 2011, the Veteran indicated that he had been treated for a nervous breakdown at the Binghamton State Hospital in the late 1970's.  It does not appear that those records are on file or that a previous request for them has been made.  At the hearing, the Veteran also mentioned that he had received chiropractic treatment during the first post-service year, but could not recall any specific information relating to this treatment source other than the first name of the chiropractor; therefore, those records cannot be sought.  The Veteran also indicated that he was not in receipt of Social Security benefits based on disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an opportunity to submit or identify any additional evidence (not already on file) relevant to his service connection claims for a psychiatric disorder, to include PTSD; and for a back disability.  The RO shall assist the Veteran in obtaining any such evidence identified which has not already been obtained for the record.  In this regard, the Board notes that the Veteran reported receiving emergency room treatment from Binghamton, St. Petersburg and Alburqueque VAMCs.  He also reported that he receives current treatment for his back and psychiatric disorder.  Attempts should be made to obtain these records.

A specific request for records from the Binghamton State Hospital dated in the late 1970's should be made, as the Veteran reports that he was treated there at that time for a nervous breakdown.  The required authorization should be obtained from the Veteran in conjunction with seeking these records.   

2.  Attempt to obtain, and associate with the claims file, any additional service treatment records relating to the Veteran, beginning with a updated inquiry to the NPRC.  The request for records shall entail a search through all appropriate alternative sources, including but not necessarily limited to, requesting from any other federal agency, state agency, Regional Office, and/or service department, available STRs, records of sick logs and/or sick and morning reports. 

The Veteran maintains that he was hospitalized at Fort Dix, New Jersey in August 1972 following a reported assault.  This hospital should be contacted directly in an effort to obtain this report.  

All requests undertaken and all responses received must be documented in the claims file.  Should attempts to retrieve the Veteran's STRs prove negative, a formal finding to this effect should be provided for the file and the Veteran should be notified of this fact.  

3.  The RO shall arrange for a psychiatric examination of the Veteran.  The claims file and a copy of this remand must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran a detailed lay history of his reported stressors to the extent possible and this history should be documented in the examination report.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a.  Identify, by psychiatric diagnosis, each and every chronic psychiatric disability entity found. Specifically address whether a diagnosis of PTSD made in accordance with DSM-IV criteria is warranted.  If the criteria for a diagnosis of PTSD are not met, please explain why the criteria for such diagnosis are not met.

b.  Review the Veteran's service treatment records, lay history and stressor information for indications of military sexual trauma or physical trauma/assault, as reported by the Veteran.  In this regard, please note in the examination report the presence or absence of any signs/indicators of change of behavior or performance in service (or thereafter as relevant) that are corroborative that such a stressor occurred.  Upon review of the pertinent evidence, the examiner is requested to opine as to whether evidence indicates that personal assault/trauma occurred as reported.

c.  If a DSM-IV diagnosis of PTSD is made, the examiner should specify the stressor or stressors used as the basis for the diagnosis and whether the stressors is sufficient to produce/support a diagnosis of PTSD.  The examiner also should specify whether there is a link between the Veteran's current symptomatology and any in-service stressor found to be established by the record.  The examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disorder, including PTSD, had its onset during the Veteran's active duty service, or is etiologically related thereto.

d.  If an acquired psychiatric disability other than PTSD is diagnosed, the examiner should opine (as to each diagnosis) whether it is at least as likely as not (i.e., 50 percent or greater probability) that such originated during active service or is otherwise etiologically related to the Veteran's period of active service extending from March to August 1972.

As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  The examiner must explain the rationale for all opinions provided.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically note this in the report, and explain why this is so.

4.  The RO/AMC shall schedule the Veteran for a VA examination in conjunction with the service connection claim for back disability.  The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file and/or medical records was undertaken.  Recordation of the Veteran's lay history and symptomatology as pertains to the claimed back disability should be documented.  All appropriate tests or studies shall be accomplished, and all clinical findings shall be reported in detail.  The examiner's report(s) shall also address the following matters:

a.  The examiner should determine whether a current disability of the back (to include arthritis ) is shown, and identify any such disability by diagnosis.  Should no back disability be found, the examiner should specifically make such a finding.

b.  The examiner shall provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently manifested back disability is causally related to the Veteran's period of active service extending from March to August 1972 (to include based on a reported assault sustained in August 1972), or in the case of any arthritis found was manifested during the first post-service year.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions, including a complete discussion of the facts and medical principles involved shall be provided.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to adjudication of the claims.

6.  Following the directed development, the RO must readjudicate the service connection claims for a psychiatric disorder to include PTSD, and for a back disability, with consideration of all pertinent evidence added to the record since the issuance of the September 2010 SOC.  If the claims remain denied, the RO shall issue the Veteran and his representative a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board, if in order, for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



